DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
A restriction requirement between the final product and intermediate product claims has not been made at this time because the intermediate product claims do not include any substantive structures that distinguish them from the final product claims.  If substantive limitations are added at a later date, restriction by original presentation may become necessary.
 
The Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an insulating layer having an electrode disposed therein, and an external electrode connected to the electrode on the insulating layer (emphasis added).  It is unclear to the Examiner if the electrode is disposed therein or on the insulating layer. 

Claim 7 recites the limitation "the plurality of ferrite layers".  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests to amend the instant limitation to “a plurality of the ferrite layers”. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Paragraph [0059] in Applicant’s published application discloses “[t]he silicon in the outer ferrite layer is chemically bonded to carbon or nitrogen in the insulating layer via Si-O-C or Si-O-N bonds.  The silicon may be bonded to carbon or nitrogen via Si-OH groups.”  Claim 1, in which Claim 3 is dependent from, already recites the chemical coupling structure between the magnetic substrate and insulating layer interface to comprise of Si-O-C or Si-O-N.  Therefore, Claim 3 does not necessarily further limit Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites an outer ferrite layer of the stack body adhered to the insulating layer has a content of glass components higher than those of other ferrite layers (emphasis added).  Claim 1, in which Claim 6 is dependent from, recites a ferrite layer (one ferrite layer or another ferrite layer) with a higher glass component concentration to be in contact with the insulating layer.  Therefore, it appears that Claim 6 does not further limit Claim 1.   
	Further clarification and/or correction are required in the next response. 
Claim Objections
Claim 6 is objected to because of the following informalities:  The instant claim recites “a plurality of ferrite layers.”  It appears it should be written as “a plurality of the ferrite layers”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20130234820 (“Yoo et al.”) in view of JP 2008159738 (“Kawashima et al.”).
With regards to Claims 1-3, 8, 16, and 17, Yoo et al. teaches a chip component comprising magnetic substrate comprising a ferrite layer (10), an insulating layer (20), disposed on the magnetic substrate and having an electrode (21a, 21b, 22a, 23a, and relevant thereof) disposed therein, and an external electrode (41-44 and relevant thereof) connected to the electrode on the insulating layer (Figs. 1 and 3, [0043], [0046], [0047], and [0056]). 
Yoo et al. teaches its magnetic substrate comprising ferrite and glass component(s) of Al2O3, SiO2, etc. in direct contact with its insulating layer made from a polymer material, such as epoxy resin (Fig. 1, [0043], and [0047]).  Considering that Yoo et al. teaches substantially the same magnetic substrate and insulating layer in structure and materials as Applicant, it is intrinsic that the magnetic substrate and the insulating layer of Yoo et al. has a chemical coupling structure formed on an interface therebetween, the chemical coupling structure including Si-O-C or Si-O-N, and the magnetic substrate is closely adhered to the insulating layer by chemical coupling using silanol groups (Si-OH) to form, together with the insulating layer, a bonding structure (Please see [0015], [0043], and [0047] in Yoo et al. and [0015], [0016], [0029], [0030] in Applicant’s published application).  
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC §102 or on prima facie obviousness under 35 USC §103, jointly or alternatively.  In re Best, Bolton, and Shaw, 195 USPQ 430.  (CCPA 1977).
While Yoo et al. does not specifically teach its magnetic substrate having ferrite layers, Yoo et al. recognizes that its invention is not limited to a singular form, but includes a plural form as well [0038].  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have plurality of ferrite layers within Yoo et al.'s magnetic substrate to obtain a desirable magnetic permeability with high quality coefficient [0043].  It has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”  Please see MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Furthermore, one of ordinary skill in the art would recognize that drawing arbitrary strata lines within Yoo et al.’s magnetic substrate (10) yields substantially the same claimed magnetic substrate.    
Yoo et al. does not teach its magnetic substrate comprising ferrite layers, wherein one ferrite layer of the ferrite layers is in contact with another ferrite layer of the ferrite layers each comprises a glass component.  Yoo et al. does not teach glass component concentrations of the one ferrite layer in contact with the another ferrite layer are different from each other, and the one ferrite layer or the another ferrite layer with a higher glass component concentration is in contact with the insulating layer. 
However, Kawashima et al. teaches a chip component comprising a magnetic substrate  comprising layers (11a-11e, 16, and relevant thereof) having a mixture of magnetic ferrite material, glass, non-magnetic material powder, and resin.  These are the raw materials to form insulating layers (11a-11d), magnetic layer (16), nonmagnetic layer (17), and low dielectric constant layer (18) (Figs. 1-3, [0013], [0014], [0016], and [0022]).  Therefore, each layer comprises magnetic ferrite and a glass component.  Considering that each respective layers are different, one of ordinary skill in the art would recognize that each layer has a different glass concentration.  For example, Kawashima et al.’s insulating layer (11a) comprises a magnetic ferrite material and glass, and insulating layers (11b-11d) has a material with a lower magnetic permeability than the insulating layer (11a) and magnetic layers (16) (i.e. less magnetic material and more glass component) ([0014] and [0022]).  Therefore, Kawashima et al. teaches one ferrite layer (e.g. 11b) of the ferrite layers in contact with another ferrite layer (e.g. 11a) of the ferrite layers each comprises a glass component, glass component concentrations of the one ferrite layer in contact with the another ferrite layer are different from each other, and the one ferrite layer or the another ferrite layer with a higher glass component concentration (e.g. 11b) is in contact with an insulating layer (e.g. 11c) (Fig. 1, [0014], and [0022]).  It would have been obvious to one of ordinary skill in the art for Yoo et al.’s magnetic substrate to conform to the claimed structure to increase impendance of the chip component and obtain desirable magnetic permeability [0007].   

	With regards to Claim 4, the prior art of record teaches the magnetic substrate comprises a core layer having at least one ferrite layer (i.e. the one ferrite layer or another ferrite layer per Claim 1) (e.g. 11a), and a second ferrite layer (the one ferrite layer or another ferrite layer per Claim 1) (e.g. 11b) disposed between the core layer and the insulating layer (e.g. 11c) and having a glass content higher than that of the core layer (Fig. 1, [0014], and [0022] in Kawashima et al.). 

	With regards to Claim 6, the prior art of record teaches the magnetic substrate is a stack body of a plurality of ferrite layers, and an outer ferrite layer (one ferrite layer or another ferrite layer per Claim 1) adhered (in contact) to the insulating layer has a content of glass components higher than those of other ferrite layers (Please see Fig. 1 and [0014] in Kawashima et al.)

With regards to Claim 7, the prior art of record teaches the magnetic substrate is a stack body of the plurality of ferrite layers, and an outer ferrite layer (one ferrite layer or another ferrite layer per Claim 1) adhered (in contact) to the insulating layer contains a glass component, such as Al2O3, glass, and quartz ([0061] in Yoo et al.).   Regarding the firing or sintering limitations to move the glass component, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).

With regards to Claims 13-15, Yoo et al. teaches a magnetic substrate comprising ferrite and glass component(s) of Al2O3, glass, quartz (SiO2), etc. in contact with an insulating layer (Fig. 1 and [0043]).  As disclosed by Applicant, silanol groups are formed by adding a glass component to the ferrite sheet ([0038] in Applicant’s published application and Claim 15).  Applicant’s glass component includes SiO2, which is a known glass material with silanol groups and is the same material used by Yoo et al. [0054].  Therefore, Yoo et al.’s magnetic substrate has silanol groups on a surface thereof.    
Regarding the firing or sintering limitations, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Yoo et al. does not teach its magnetic substrate comprising a multilayer structure in which ferrite layers are stacked, wherein the multilayer structure comprises a core layer disposed at a central portion thereof and an outer layer stacked on the core layer and disposed at an outermost portion thereof.  Yoo et al. further does not teach the outer layer in contact with core layer each comprises a glass component, the glass component concentrations of the outer layer in contact with the core layer are different from each other, and the outer layer has a higher glass component concentration and is in contact with the insulating layer. 
However, Kawashima et al. teaches a chip component comprising a magnetic substrate  comprising a multilayer structure in which ferrite sheets are stacked, wherein the multilayer structure comprises a core layer disposed at a central portion thereof and an outer layer stacked on the core layer and disposed at an outermost portion thereof.  Kawashima et al. further teaches that the ferrite sheets (11a-11e, 16, and relevant thereof) comprise of a mixture of magnetic ferrite material, glass, non-magnetic material powder, and resin.  These are the raw materials to form Kawashima et al.’s insulating layers (11a-11d), magnetic layer (16), nonmagnetic layer (17), and low dielectric constant layer (18) (Figs. 1-3, [0013], [0014], [0016], and [0022]).  Therefore, each layer comprises magnetic ferrite and a glass component.  Considering that each respective layers are different, one of ordinary skill in the art would recognize that each layer has a different glass concentration.  For example, Kawashima et al.’s insulating layer (11a) comprises a magnetic ferrite material and glass, and insulating layers (11b-11d) has a material with a lower magnetic permeability than the insulating layer (11a) and magnetic layers (16) (i.e. less magnetic material and more glass component) ([0014] and [0022]).  Therefore, Kawashima et al.’s outer layer (e.g. 11c or relevant thereof) in contact with a core layer (e.g. 11b, 17-11b, or relevant thereof) each comprises a glass component, glass component concentrations of the outer layer in contact with the core layer are different from each other, and the outer layer has a higher glass component concentration and is in contact with an insulating layer (e.g. 11c) (Fig. 1, [0014], and [0022]).  It would have been obvious to one of ordinary skill in the art for Yoo et al.’s magnetic substrate to conform to the claimed structure to increase impendance of the chip component and obtain desirable magnetic permeability [0007].   

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20130234820 (“Yoo et al.”) in view of JP 2008159738 (“Kawashima et al.”) as applied to Claim 1 above, and further in view of US Pub. No. 20090050840 (“Miyoshi et al.”).
The prior art of record teaches a plurality of layers within its magnetic substrate (10) as set forth above.
Yoo et al. does not teach an outer layer containing 1.0 to 5.0 wt % of glass components.
However, Miyoshi et al. teaches a ferrite material comprising 5.0 wt % or less of glass
components (Abstract and [0018]). It would have been obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to have the outermost surface of Yoo et
al.'s magnetic substrate (10) comprise less than 5.0 wt % of glass components in order to obtain
desirable magnetic permeability and core loss useful in inductors (Abstract, [0019], and [0020]).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20130234820 (“Yoo et al.”), in view of JP 2008159738 (“Kawashima et al.”), and in view of US Pub. No. 20090050840 (“Miyoshi et al.”).
With regards to Claims 9, 10, and 12, Yoo et al. teaches a common mode noise filter comprising a magnetic substrate comprising ferrite and glass component(s) (10), an electrode layer (20) having an insulating layer (21-24 and relevant thereof) covering the magnetic substrate and a coil electrode (21a, 21b, 22a, 23a, and relevant thereof) formed in the insulating layer, a magnetic composite material (30) covering the electrode layer, and an external electrode (41-44 and relevant thereof) (Figs. 1 and 3, [0043], [0046], [0047], and [0056]).  
Yoo et al. teaches its magnetic substrate comprising ferrite and glass component(s) of Al2O3, SiO2, etc. in direct contact with its insulating layer made from a polymer material, such as epoxy resin (Fig. 1, [0043], and [0047]).  Considering that Yoo et al. teaches substantially the same magnetic substrate and insulating layer in structure and materials as Applicant, it is intrinsic that the magnetic substrate and the insulating layer of Yoo et al. has a chemical coupling structure formed on an interface therebetween, the chemical coupling structure including Si-O-C or Si-O-N, and the magnetic substrate is closely adhered to the insulating layer by chemical coupling using silanol groups (Si-OH) to form, together with the insulating layer, a bonding structure (Please see [0015], [0043], and [0047] in Yoo et al. and [0015], [0016], [0029], [0030] in Applicant’s published application).  
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC §102 or on prima facie obviousness under 35 USC §103, jointly or alternatively.  In re Best, Bolton, and Shaw, 195 USPQ 430.  (CCPA 1977).
While Yoo et al. does not specifically teach its magnetic substrate having ferrite layers, Yoo et al. recognizes that its invention is not limited to a singular form, but includes a plural form as well [0038].  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have plurality of ferrite layers within Yoo et al.'s magnetic substrate to obtain a desirable magnetic permeability with high quality coefficient [0043].  It has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”  Please see MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Furthermore, one of ordinary skill in the art would recognize that drawing arbitrary strata lines within Yoo et al.’s magnetic substrate (10) yields substantially the same claimed magnetic substrate.    
Yoo et al. does not teach its magnetic substrate comprising ferrite layers, wherein one ferrite layer of the ferrite layers is in contact with another ferrite layer of the ferrite layers each comprises a glass component.  Yoo et al. does not teach glass component concentrations of the one ferrite layer in contact with the another ferrite layer are different from each other, and the one ferrite layer or the another ferrite layer with a higher glass component concentration is in contact with the insulating layer.  Yoo et al. further does not teach its magnetic composite material having a hole exposing a portion of the coil electrode, w herein the external electrode connects to the coil electrode through the hole.  
Kawashima et al. teaches a chip component comprising a magnetic substrate  comprising layers (11a-11e, 16, and relevant thereof) having a mixture of magnetic ferrite material, glass, non-magnetic material powder, and resin.  These are the raw materials to form insulating layers (11a-11d), magnetic layer (16), nonmagnetic layer (17), and low dielectric constant layer (18) (Figs. 1-3, [0013], [0014], [0016], and [0022]).  Therefore, each layer comprises magnetic ferrite and a glass component.  Considering that each respective layers are different, one of ordinary skill in the art would recognize that each layer has a different glass concentration.  For example, Kawashima et al.’s insulating layer (11a) comprises a magnetic ferrite material and glass, and insulating layers (11b-11d) has a material with a lower magnetic permeability than the insulating layer (11a) and magnetic layers (16) (i.e. less magnetic material and more glass component) ([0014] and [0022]).  Therefore, Kawashima et al. teaches one ferrite layer (e.g. 11b) of the ferrite layers in contact with another ferrite layer (e.g. 11a) of the ferrite layers each comprises a glass component, glass component concentrations of the one ferrite layer in contact with the another ferrite layer are different from each other, and the one ferrite layer or the another ferrite layer with a higher glass component concentration (e.g. 11b) is in contact with an insulating layer (e.g. 11c) (Fig. 1, [0014], and [0022]).  It would have been obvious to one of ordinary skill in the art for Yoo et al.’s magnetic substrate to conform to the claimed structure to increase impendance of the chip component and obtain desirable magnetic permeability [0007].   
Mizoguchi et al. teaches a magnetic composite material (14) covering a coil electrode (11 and 12) and having a hole exposing a portion of the coil electrode, wherein an external  electrode (15) is connected to the coil electrode through the hole (Abstract and Figs. 7 and 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Yoo et al.’s common noise filter conform to the structure demonstrated by Mizoguchi et al. to obtain a common noise filter with small powder loss and large inductance (Abstract).

With regards to Claim 11, the prior art of record teaches a plurality of layers within its magnetic substrate (10) as set forth above.
Yoo et al. does not teach an outer ferrite layer containing 1.0 to 5.0 wt % of glass components.
However, Miyoshi et al. teaches a ferrite material comprising 5.0 wt % or less of glass
components (Abstract and [0018]). It would have been obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to have the outermost surface of Yoo et
al.'s magnetic substrate (10) comprise less than 5.0 wt % of glass components in order to obtain desirable magnetic permeability and core loss useful in inductors (Abstract, [0019], and [0020]). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20130234820 (“Yoo et al.”) in view of JP 2008159738 (“Kawashima et al.”) as applied to Claim 16 above, and further in view of US Pub. No. 20070205856 ("Matsunaga et al.").
Yoo et al. teaches a common mode noise filter as set forth above.
Yoo et al. does not specifically teach a surface roughness relationship between its
insulating layer and magnetic substrate.
However, Matsunaga et al. teaches a magnetic substrate having a high surface
roughness [0082] and its insulating layer comprising substantially the same material as
Applicant [0083].  Considering that polymer insulating layers are smooth (i.e. plastic), one of ordinary skill in the art would recognize that Matsunaga et al.'s insulating layer has a surface roughness smaller than that of its magnetic substrate. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Yoo et al.'s insulating layer have a surface roughness smaller than that of its magnetic substrate in order to have great adhesion between the layers and to allow easily allow the coil electrode to form ([0024], [0082], and [0083]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785